Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant timely traversed the restriction requirement in the reply filed on 04/14/2022 with the election of claims 1-12 and Figs. 7-8.  Applicants’ arguments regarding the claim grouping and species restriction have been fully considered and are found persuasive in view of the newly amended claims 1, 13 and 17.  The restriction requirement has been withdrawn.  Thus, claims 1-20 are presently pending in this application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 18 recites the limitation the weld”.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-17 and 19-20 are allowed.
Claim 18 would be allowable if rewritten to overcome the 112 (b) rejection. 
The following is a statement of reasons for the indication of allowable subject matter: claims 1-20 are allowable because they are directed to a stent having a tubular body comprising a plurality of repositioning and/or retrieval levers attached from the interwoven wires of the tubular body; the repositioning and/or retrieval levers are attached to the tubular body at discrete points, each of the repositioning and/or retrieval levers formed as separate elements form the plurality of the interwoven wires or formed from a single continuous wire, the repositioning and/or retrieval levers including a loop portion extending longitudinally beyond and radially outward from the tubular body end, each of the repositioning and/or retrieval levers having legs extending from the loop portion along a portion of the tubular body toward the second end, where the repositioning and/or retrieval levers are configured to translate a radially inward squeezing force applied to the repositioning and/or retrieval levers at a location longitudinally beyond the first open end to a radially inward contracting force along the first and second legs extending along the tubular body; which has not been found anticipated by or obvious over any prior art including the closest prior art of Jordan et al. (9301862) and McHugo (9387099). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774